DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “determining” in claims 1 and 16 is a term which renders the claim indefinite. It is unclear what is involved in determining a higher temperature or lower temperature localized section, determining that a portion of a surface of the steel part is below a threshold temperature, or determining that the portion of the surface of the steel part is above the threshold temperature and a person having ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims shall be considered to require identifying higher temperature or lower temperature localized sections, identifying a portion of the surface of the steel part that is below the threshold temperature, and identifying a portion of the surface of the steel part that is above the threshold temperature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lainati et al. (US-20150107727-A1), hereinafter Lainati, in view of Air Products (Thermal Spray Cooling Technology), hereinafter Air Products.
	Regarding Claim 1, Lainati teaches a method and system for thermally controlled treatment of steel rails ([0001]-[0003]) which constitutes the claimed method for producing steel parts.
	Lainati further teaches the method including steel being at an austenitic temperature at a start of the cooling process ([0019], [0119], [0121]) which constitutes the claimed providing a steel part comprising a temperature within the austenite range of the steel part.
	Lainati further teaches the method including measuring surface temperatures of the rail and comparing these temperatures with the ones calculated by models ([0031]) which constitutes the claimed determining higher temperature localized sections of the steel part and lower temperature localized sections of the steel part, wherein the higher temperature localized sections have a higher temperature relative to the lower temperature localized sections. 
	Lainati further teaches the method including applying a cooling medium of air and water ([0033]) via a nozzle ([0049]) so that surface temperatures are within a range of predefined values ([0031]-[0032]) and continuing until a skin temperature reaches a desired exiting temperature ([0034]) which constitutes the claimed cooling the steel part at the higher temperature localized sections by a jet of cooling medium until at least a portion of a surface of the steel part is below a threshold temperature.
	Lainati further teaches the method including modifying the driving parameter of the cooling means if the differences between the calculated temperatures and the measured ones are greater than predefined values ([0032]) which overlaps the claimed adjusting the cooling of step (c) until the portion of the surface of the steel part is above the threshold temperature.
	Lainati further teaches the method including multiple cooling modules, which each measure surface temperature and modify the driving parameter of the cooling means based on a difference between the surface temperature and a predefined value ([0031]-[0032], Fig. 2) until an exiting skin temperature is reached ([0034]) which constitutes the claimed repeating steps (c) and (d) until the surface of the steel part does not rise above the threshold temperature during step (d).
	Lainati further teaches the rail containing retained austenite and bainite or pearlite ([0022]-[0024]) which constitutes the claimed to thereby create a multiphase microstructure in the steel part.
	Lainati further teaches an embodiment using a cooling module comprising 6 nozzles ([0065], Fig. 3) which constitutes the claimed the cooling the step (c) is effected by a plurality of nozzles that supply the cooling medium. 
	Lainati does not explicitly disclose the claimed plurality of nozzles are selectively moved to thereby provide the cooling of step (c).
Air Products teaches a cryogenic cooling system (0:15) which beneficially provides tighter temperature control (0:18) which is mounted on a robotic arm (0:40) and controls temperature to a specified range (1:00) which constitutes the claimed plurality of nozzles are selectively moved to thereby provide the cooling of step (c).
It would have been obvious to a person having ordinary skill in the art to have utilized a cooling system mounted on a robotic arm according to Air Products in the process according to Lainati in order to beneficially provide tighter temperature control to control temperature to a specified range as discussed above.

Regarding Claim 2, modified Lainati teaches the claim elements as discussed above. Lainati further teaches different cooling sections for different sections of the steel rail which are individually controlled in order to obtain desired final mechanical characteristics of the rail ([0065]-[0066]) the nozzles N4 and N5 controlling the characteristics of the web which is the thinner region and nozzles N1 – N3 and N6 controlling the characteristics of the head and feet of the rail which are the thicker regions ([0065], Fig. 3), the controlled characteristics further beneficially limit distortion along the profile and length of the rail ([0069]) and the parameters of each nozzle may be controlled in a chosen cooling strategy as a function of the final product properties ([0074]), which encompasses the claimed higher temperature localized sections comprise thicker regions of the steel part and the lower temperature localized sections comprise thinner regions of the steel part, wherein the lower temperature localized sections contain less steel material relative to the higher temperature localized sections, wherein the lower temperature localized sections are cooled in a controlled fashion during the cooling of step (c) so that an undercooling temperature in the thinner regions is higher than a minimum required cooling temperature of the steel part.

Regarding Claim 3, modified Lainati teaches the claim elements as discussed above. Lainati further teaches temperature measuring devices to measure the surface temperature of the steel rail ([0031], [0072], Fig. 4) the temperature measurements being used by the previously discussed control system in order to obtain a desired temperature of the rail ([0074]) in order to ensure attainment of the previously discussed targeted microstructure, desired hardness, and limited distortion, as well as to obtain homogeneous microstructure and mechanical properties in the final product ([0105]) which encompasses the claimed uniform temperature is maintained on the surface of the steel part during the cooling of step (c).

Regarding Claim 6, modified Lainati teaches the claim elements as discussed above. Lainati further teaches that the control means control the parameters including pressure of the cooling medium of each nozzle ([0074]) which is within the claimed step (c) comprises cooling the lower temperature localized sections, wherein the nozzles selectively alter application pressure of the cooling medium during the cooling of step (c) when the nozzles are positioned at the higher temperature localized sections and the lower temperature localized sections.

Regarding Claim 7, modified Lainati teaches the claim elements as discussed above. Lainati further teaches that the cooling rate is set at different values along the apparatus in order to obtain a desired microstructure and mechanical characteristics ([0075]) and that the control of the cooling rate is performed by flow rate, temperature of the cooling medium, and pressure of the cooling medium ([0074]) which is the same as the claimed step (c) comprises cooling the lower temperature localized sections, wherein nozzles are configured to deliver the cooling medium at varying intensities at the higher temperature localized sections and the lower temperature localized sections during the cooling of step (c).
It is noted by the examiner that delivering the cooling medium at varying intensity is considered to be any change in the application of the cooling medium which would alter the cooling rate.

Regarding Claim 9, modified Lainati teaches the claim elements as discussed above. Lainati further teaches a fast cooling phase followed by a soft cooling phase in order to beneficially obtain enhanced mechanical properties ([0019]) where the fast cooling is 25-70˚C/s  and the soft cooling is 0.5-25˚C/s ([0109]-[0110]) and that the cooling rate is adjusted by parameters including flow rate of the cooling medium ([0074]) which encompasses the claimed wherein the adjusting the cooling of step (c ) comprises decreasing flow of the cooling medium from the nozzles.

Regarding Claim 10, modified Lainati teaches the claim elements as discussed above. Lainati further teaches the rail exiting the last cooling module ([0034]) and the nozzles being adjustable in terms of on/off condition according to the composition of the rail and desired mechanical properties ([0121]) which each constitute the claimed adjusting the cooling of step (c) comprises ceasing application of the cooling medium from the nozzles.

Regarding Claim 12, modified Lainati teaches the claim elements as discussed above. Lainati further teaches measuring the temperature of the rail with a thermographic camera to beneficially control the cooling process ([0072]-[0073]) which constitutes the claimed monitoring temperatures of the higher temperature localized sections and the lower temperature localized sections via an infrared camera.

Regarding Claim 14, modified Lainati teaches the claim elements as discussed above. As discussed above, Lainati teaches the method including applying a cooling medium of air and water ([0033]) via a nozzle ([0049]) so that surface temperatures are within a range of predefined values ([0031]-[0032]) and continuing until a skin temperature reaches a desired exiting temperature ([0034]) which constitutes the claimed step (c) comprises cooling the lower temperature localized sections until at least a portion of a surface of the steel part at one of the lower temperature localized sections is below the threshold temperature, and step (d) includes adjusting the cooling of the at least a portion of a surface of the steel part at one of the lower temperature localized sections is above the threshold temperature.

Regarding Claim 15, modified Lainati teaches the claim elements as discussed above. As discussed above, Lainati teaches modifying the cooling means if the differences between the calculated temperatures and the measured ones are greater than predefined values which constitutes the claimed increasing a cooling rate at the higher temperature localized sections.
As discussed above, Lainati teaches the control of the surface temperature to a specified value resulting in a homogeneous microstructure and mechanical properties which encompasses the claimed achieving uniform temperature on the surface of the steel part.

Claims 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lainati et al. (US-20150107727-A1), hereinafter Lainati.
Regarding Claim 16, Lainati teaches a method and system for thermally controlled treatment of steel rails ([0001]-[0003]) containing retained austenite and bainite or pearlite ([0022]-[0024]) which constitutes the claimed method for forming a multiphase microstructure in a steel part.
	Lainati further teaches the method including steel being at an austenitic temperature at a start of the cooling process ([0019], [0119], [0121]) which constitutes the claimed providing a steel part comprising a temperature within the austenite range of the steel part.
	Lainati further teaches the method including measuring surface temperatures of the rail and comparing these temperatures with the ones calculated by models ([0031]) which constitutes the claimed determining higher temperature localized sections of the steel part and lower temperature localized sections of the steel part, wherein the higher temperature localized sections have a higher temperature relative to the lower temperature localized sections, the claimed determining that a portion of the surface of the steel part is below a threshold temperature, and the claimed determining that the portion of the surface of the steel part is above the threshold temperature. 
	Lainati further teaches the method including applying a cooling medium of air and water ([0033]) and applying control parameters, models, and control means which are used to adjust the cooling means if the differences between the calculated temperatures and the measured ones are greater than predefined values ([0023]-[0034], [0038]) which constitutes the claimed cooling the steel part at the higher temperature localized sections at a first cooling rate and cooling the steel part at the lower temperature localized sections at a second cooling rate that is lower than the first cooling rate, and the claimed lowering at least one of the first cooling rate or the second cooling rate and raising at least one of the first cooling rate or the second cooling rate.
	Lainati further teaches the method including multiple cooling modules, which each measure surface temperature and modify the driving parameter of the cooling means based on a difference between the surface temperature and a predefined value ([0031]-[0032], Fig. 2) until an exiting skin temperature is reached ([0034]) which constitutes the claimed repeating steps (c) through (h) until the surface of the steel part does not rise above the threshold temperature during step (g).
	As discussed above, Lainati teaches a multiphase microstructure of the final product which constitutes the claimed create the multiphase microstructure in the steel part.
	
Regarding Claim 17, Lainati teaches the claim elements as discussed above.  Lainati further teaches the rail exiting the last cooling module ([0034]) and the nozzles being adjustable in terms of on/off condition according to the composition of the rail and desired mechanical properties ([0121]) which each constitute the claimed step (f) comprises ceasing cooling of at least one of the high temperature localized sections or the lower temperature localized sections.

Regarding Claim 18, Lainati teaches the claim elements as discussed above. Lainati further teaches an embodiment using a cooling module comprising 6 nozzles ([0065], Fig. 3) which apply a mixture of air and water as a cooling medium ([0033]) which constitutes the claimed the cooling of steps (c) and (d) are performed via a plurality of nozzles that supply a cooling medium.

Regarding Claim 21, Lainati teaches the claim elements as discussed above. Lainati further teaches measuring the temperature of the rail with a thermographic camera to beneficially control the cooling process ([0072]-[0073]) which constitutes the claimed determining higher temperature localized sections of step (b) includes monitoring a temperature of a surface of the steel part via an infrared camera.


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lainati et al. (US-20150107727-A1), hereinafter Lainati, in view of Air Products (Thermal Spray Cooling Technology), hereinafter Air Products.
Regarding Claim 19, Lainati teaches the claim elements as discussed above. 
Lainati does not explicitly disclose the claimed step (h) includes selectively moving the plurality of nozzles.
Air Products teaches a cryogenic cooling system (0:15) which beneficially provides tighter temperature control (0:18) which is mounted on a robotic arm (0:40) and controls temperature to a specified range (1:00) which constitutes the claimed selectively moving the plurality of nozzles. 
It would have been obvious to a person having ordinary skill in the art to have utilized a cooling system mounted on a robotic arm according to Air Products in the process according to Lainati in order to beneficially provide tighter temperature control to control temperature to a specified range as discussed above.

Regarding Claim 20, modified Lainati teaches the claim elements as discussed above. Air Products displays the robotic arm repeatedly passing over the steel part as part of the temperature controlling discussed above (0:48-1:17) which is within the claimed moving the plurality of nozzles include at least one of slowing down a movement speed of the plurality of nozzles, repeatedly passing the plurality of nozzles over the steel part, or moving the plurality of nozzles closer to the steel part.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lainati et al. (US-20150107727-A1), hereinafter Lainati, in view of Air Products (Thermal Spray Cooling Technology), hereinafter Air Products, and in view of Stubbs (US-5598711), hereinafter Stubbs.
Regarding Claim 8, modified Lainati teaches the claim elements as discussed above. Lainati does not explicitly disclose the claimed at least a portion of the nozzles are separated by shrouds so that the higher temperature localized sections may be subjected to further cooling relative to the lower temperature localized sections.
Stubbs teaches a skirt (Col. 2 L. 2-4) around a nozzle providing a cooling fluid (Col. 2 L. 5-19) and the skirt beneficially controls the movement of the fluid from the nozzle and directs the fluid towards the impinged surface (Col. 2 L. 8-19) which encompasses the claimed at least a portion of the nozzles are separated by shrouds so that the higher temperature localized sections may be subjected to further cooling relative to the lower temperature localized sections.
It would be obvious to a person having ordinary skill in the art to apply the skirt around the nozzle according to Stubbs to the processing according to modified Lainati in order to beneficially control the movement of the fluid and direct the fluid towards the impinged surface as discussed above.


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lainati et al. (US-20150107727-A1), hereinafter Lainati, in view of Air Products (Thermal Spray Cooling Technology), hereinafter Air Products, and in view of Masek et al. (US-20160177410-A1), hereinafter Masek.
	Regarding Claim 11, modified Lainati teaches the claim elements as discussed above. Lainati does not explicitly disclose processing of the steel prior to the initial annealing process however, a person having ordinary skill in the art would understand that processing as known in the art would be required in order to obtain the material to be annealed according to Lainati.
	Masek teaches that it is typical for advanced high strength steels to be forged, trimmed, sized, and cooled prior to heat treatment ([0002]) which is the same as the claimed providing comprises (i) forging the steel part; (ii) trimming the steel part; and (iii) sizing the steel part.
	It would be obvious to a person having ordinary skill in the art to apply the processing according to Masek to the process according to modified Lainati since Lainati does not explicitly disclose a processing prior to the cooling method, and Masek teaches the processing being typical.



Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoydick et al. (US-20170327924-A1), hereinafter Hoydick, in view of Lainati et al. (US-20150107727-A1), hereinafter Lainati, and in view of Air Products (Thermal Spray Cooling Technology), hereinafter Air Products.
Regarding Claim 13, Hoydick teaches a process for producing advanced high strength steel products ([0035]) including annealing above the A3 temperature ([0036]) which is the same as the claimed providing a steel part comprising a temperature within the austenite range of the steel part.
Hoydick further teaches processing including a quenching step which may be nozzle water quenching ([0038]) where the steel is quenched to a controlled temperature ([0037]) which constitutes the claimed cooling the steel part at the higher temperature localized sections by a jet of cooling medium until at least a portion of a surface of the steel part is below a threshold temperature.
Hoydick further teaches the quenching using techniques such as nozzle water quenching ([0038]) which encompasses the claimed cooling of step (c) is effected by a plurality of nozzles that supply the cooling medium.
Hoydick further teaches the produced microstructure including ferrite, austenite, and martensite ([0031]) which constitutes the claimed create a multiphase microstructure in the steel.
Hoydick further teaches that cooling and quenching systems and processes known to those skilled in the art may be adapted for the invention of Hoydick ([0039]).
Hoydick does not explicitly teach the claimed determining higher temperature localized sections of the steel part and lower temperature localized sections of the steel part, wherein the higher temperature localized sections have a higher temperature relative to the lower temperature localized sections, adjusting the cooling of step (c) until the portion of the surface of the steel part is above the threshold temperature, repeating steps (c) and (d) until the surface of the steel part does not rise above the threshold temperature during step (d), or the nozzles that supply the cooling medium are selectively moved to thereby provide the cooling of step (c).
Lainati teaches a flexible cooling system and thermal controlled treatment of rails (Col. 1 L. 6-11) which includes a control system for adjusting the temperature of the cooling medium to adjust the heating rate, cooling rate, and temperature profile of the rail ([0074]) and measuring surface temperatures of the rail and comparing these temperatures with the ones calculated by models ([0031]) in order to beneficially obtain a targeted microstructure ([0069]-[0070]) and thus a desired hardness ([0075]) which constitutes the claimed determining higher temperature localized sections of the steel part and lower temperature localized sections of the steel part, wherein the higher temperature localized sections have a higher temperature relative to the lower temperature localized sections. 
It would have been obvious to a person having ordinary skill in the art to have applied the control system for adjusting of the temperature of the cooling medium of Lainati to the process of Hoydick in order to beneficially obtain a targeted microstructure and desired hardness as discussed above and because Hoydick teaches that known cooling systems and methods may be adapted to the invention of Hoydick.
Lainati further teaches the method including modifying the driving parameter of the cooling means if the differences between the calculated temperatures and the measured ones are greater than predefined values ([0032]) which overlaps the claimed adjusting the cooling of step (c) until the portion of the surface of the steel part is above the threshold temperature.
	Lainati further teaches the method including multiple cooling modules, which each measure surface temperature and modify the driving parameter of the cooling means based on a difference between the surface temperature and a predefined value ([0031]-[0032], Fig. 2) until an exiting skin temperature is reached ([0034]) which constitutes the claimed repeating steps (c) and (d) until the surface of the steel part does not rise above the threshold temperature during step (d).

Air Products teaches a cryogenic cooling system (0:15) which beneficially provides tighter temperature control (0:18) which is mounted on a robotic arm (0:40) and controls temperature to a specified range (1:00).
It would have been obvious to a person having ordinary skill in the art to have utilized a cooling system mounted on a robotic arm according to Air Products in the process according to Hoydick as modified by Lainati in order to beneficially provide tighter temperature control while controlling temperature to a specified range as discussed above.

Regarding Claim 13, modified Hoydick teaches the claim elements as discussed above. As discussed above, Hoydick teaches the microstructure including martensite and austenite, which is within the claimed multiphase microstructure, comprises a martensite-austenite microstructure.


Claims 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoydick et al. (US-20170327924-A1), hereinafter Hoydick, in view of Lainati et al. (US-20150107727-A1), hereinafter Lainati.
Regarding Claim 16, Hoydick teaches a process for producing advanced high strength steel products ([0035]) including annealing above the A3 temperature ([0036]) which is the same as the claimed providing a steel part comprising a temperature within the austenite range of the steel part.
Hoydick further teaches processing including a quenching step where the steel is quenched to a controlled temperature ([0037]-[0038]) which constitutes the claimed determining that a portion of a surface of the steel part is below a threshold temperature and the claimed portion of the surface of the steel part does not rise above the threshold temperature during step (g).
Hoydick further teaches the produced microstructure including ferrite, austenite, and martensite ([0031]) which constitutes the claimed create a multiphase microstructure in the steel.
Hoydick further teaches that cooling and quenching systems and processes known to those skilled in the art may be adapted for the invention of Hoydick ([0039]).
Hoydick does not explicitly teach the claimed determining higher temperature localized sections of the steel part and lower temperature localized sections of the steel part, wherein the higher temperature localized sections have a higher temperature relative to the lower temperature localized sections, cooling the steel part at the higher temperature localized sections at a first cooling rate, cooling the steel part at the lower temperature localized sections at a second cooling rate that is lower than the first cooling rate, lowering at least one of the first cooling rate or the second cooling rate, determining that the portion of the surface of the steel part is above the threshold temperature, and repeating steps (c) through (h) until the portion of the surface of the steel part does not rise above the threshold temperature during step (g).
Lainati teaches a flexible cooling system and thermal controlled treatment of rails (Col. 1 L. 6-11) which includes a control system for adjusting the temperature of the cooling medium to adjust the heating rate, cooling rate, and temperature profile of the rail ([0074]) and measuring surface temperatures of the rail and comparing these temperatures with the ones calculated by models ([0031]) in order to beneficially obtain a targeted microstructure ([0069]-[0070]) and thus a desired hardness ([0075]) which constitutes the claimed determining higher temperature localized sections of the steel part and lower temperature localized sections of the steel part, wherein the higher temperature localized sections have a higher temperature relative to the lower temperature localized sections and determining that the portion of the surface of the steel part is above the threshold temperature. 
It would have been obvious to a person having ordinary skill in the art to have applied the control system for adjusting of the temperature of the cooling medium of Lainati to the process of Hoydick in order to beneficially obtain a targeted microstructure and desired hardness as discussed above and because Hoydick teaches that known cooling systems and methods may be adapted to the invention of Hoydick.
Lainati further teaches the method including applying a cooling medium of air and water ([0033]) and applying control parameters, models, and control means which are used to adjust the cooling means if the differences between the calculated temperatures and the measured ones are greater than predefined values ([0023]-[0034], [0038]) which constitutes the claimed cooling the steel part at the higher temperature localized sections at a first cooling rate and cooling the steel part at the lower temperature localized sections at a second cooling rate that is lower than the first cooling rate, and the claimed lowering at least one of the first cooling rate or the second cooling rate and raising at least one of the first cooling rate or the second cooling rate.
	Lainati further teaches the method including multiple cooling modules, which each measure surface temperature and modify the driving parameter of the cooling means based on a difference between the surface temperature and a predefined value ([0031]-[0032], Fig. 2) until an exiting skin temperature is reached ([0034]) which constitutes the claimed repeating steps (c) through (h) until the surface of the steel part does not rise above the threshold temperature during step (g).

Regarding Claim 22, modified Hoydick teaches the claim elements as discussed above. As discussed above, Hoydick teaches the microstructure including martensite and austenite, which is within the claimed multiphase microstructure, comprises a martensite-austenite microstructure.

Response to Arguments
Applicant’s arguments, see P. 7, filed 09/07/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
The assertion that that the cited references do not teach or suggest determining higher temperature localized sections, cooling the steel part until a threshold surface temperature is reached, adjusting the cooling, allowing residual heat within the steel part to raise the surface temperature above the threshold, and cooling again until the residual heat within the steel part does not cause the surface temperature to rise above the threshold is not convincing. 
The portion of the argument regarding residual heat causing the surface temperature increase is not claimed.
As discussed in the rejection above, the controlling means of Lainati work in conjunction with spray nozzles and surface temperature measurements to control the surface temperature of the rail to predefined values around a calculated temperature. When the measured temperature is above the desired value, the spray nozzles would perform the claimed adjustments of cooling to increase the cooling rate to a higher temperature region and when the measured temperature is below the desired value, the spray nozzles would perform the claimed adjustments of cooling to decrease the cooling rate to a lower temperature region.
The argument against Hoydick teaching broad quenching is not convincing.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Hoydick teaches that known quenching methods may be applied, and a person having ordinary skill in the art would have motivation to apply the method of Lainati to Hoydick as discussed in the rejection.
The argument regarding the nozzle arrangement of Lainati is not convincing. 
The nozzle arrangement on its own is not relied upon for rejection of the noted determining higher temperature localized sections and targeting those with higher cooling rates. As discussed above, Lainati teaches a control system which measures the surface temperature and adjusts the local application of cooling medium to achieve a desired surface temperature and cooling rate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736